DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, species A in the reply filed on 03/30/2022 is acknowledged.
Applicant asserts that claims 1, 2, 5-10 read on the elected embodiments. However, claim 6 recites features (having least one second cavity is formed in the second configuration area of the second thermally conductive plate, as discussed in the requirement for restriction that was mailed on 02/09/2022.), directed towards non-elected species D. Accordingly, claim 6 is withdrawn from consideration.
Claims 3, 4, 6, 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/30/2022.

Information Disclosure Statement
The information disclosure statement filed 03/21/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
In the “NON-PATENT LITERATURE DOCUMENTS” section.
The reference that is lined through lack of English translation.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7, and 8 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by HOFFMAN (US 20090040726A1).

Regarding claim 1, Hoffman discloses a vapor chamber structure (see Figure 19), comprising: a thermally conductive shell (101 and 102, are made out of copper which has high thermal conductivity, see ¶ [0096])) comprising a first thermally conductive portion (102) and a second thermally conductive portion (101), wherein the first thermally conductive portion has at least one first cavity (see Hoffman’s Figure 19, annotated by Examiner), and the second thermally conductive portion and the at least one first cavity define at least one sealed chamber (100), wherein a pressure in the at least one sealed chamber is lower than a standard atmospheric pressure (Examiner notes that airtight vacuum chamber has lower than the standard atmospheric pressure: see ¶ [0013]),
a capillary structure layer (12) covering an inner wall of the at least one sealed chamber (see 12 covering the inner wall of 100 in Figure 8); and a working fluid filled in the at least one sealed chamber (see ¶ [0013]). 

    PNG
    media_image1.png
    531
    678
    media_image1.png
    Greyscale

Hoffman’s Figure 19, annotated by Examiner

Regarding claim 2, Hoffman discloses wherein the capillary structure layer (12) comprises a first capillary structure portion and a second capillary structure portion, wherein the first capillary structure portion at least covers an inner wall of the at least one first cavity, and the second capillary structure portion is configured on the second thermally conductive portion, (see Hoffman’s Figure 19, annotated by examiner: the first capillary structure portion covers the left and the right walls of the one first cavity, while the second capillary structure portion is in contact with the second thermally conductive portion 101). 

Regarding claim 5, Hoffman discloses wherein the thermally conductive shell is formed by overlapping the first thermally conductive portion and the second thermally conductive portion and then sealing the first thermally conductive portion and the second thermally conductive portion, (see ¶ [0014]), and the first thermally conductive portion (102) and the second thermally conductive portion (101) are a first thermally conductive plate and a second thermally conductive plate, respectively (102 and 101 are plate shape casings: see Figure 19 also see ¶ [0014]). 
The recitation " the thermally conductive shell is formed by overlapping…" is considered to be a product by process limitation. MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."

Regarding claim 7, Hoffman discloses wherein the capillary structure layer (12) is a porous structure layer or a surface microstructure layer of the thermally conductive shell, (Hoffman teaches the wick composed of metal meshes which is porous structure layer or micro grooves or geometries which both are microstructures: see ¶ [0080]).


Regarding claim 8, Hoffman teaches wherein a material of the thermally conductive shell (101 and 102) comprises ceramics or a stacked material (105 and 104 in Figure 19) of a metal and an alloy, (Hoffman teaches that “The clad material is formed from at least one layer of metal and at least one layer of copper or copper-bearing alloys. Alternatively, the clad material is formed from at least one layer of ceramic material and at least one layer of metal material.”: Examiner notes that 104 and 105 are clad material bonded to the thermally conductive shell 101 and 102, see ¶ [0096]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over HOFFMAN (US 20090040726A1).

Regarding claim 9, Hoffman does not teach the working fluid comprises water.
However, it’s well-known in the art to use water as working fluid. Hoffman also discloses that a prior art using water as working fluid, (see ¶ [0007]).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the vapor chamber of HOFFMAN with the working fluid comprises water, as taught by HOFFMAN’s prior art, since the simple substitution of one known element (water as working fluid taught by HOFFMAN’s prior art) for another (working fluid disclosed by HOFFMAN) would have yielded predicable results, namely heat absorption (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415- 421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of lowering the cost of HOFFMAN’s vapor chamber. Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select water as working fluid, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over HOFFMAN (US 20090040726A1) as applied to claim 1 above, and further in view of KIYOOKA (JP-2005229049-A: Machine Translation provided by Examiner).

Regarding claim 10, Hoffman does not teach a thickness of the capillary structure layer is less than or equal to half of a thickness of the thermally conductive shell.
KIYOOKA teaches a vapor chamber comprises a first plate (11), a second plate (13) and a wick (14), wherein the wick has thickness less than half of a thickness of the first plate (11) and second plate (13), (see ¶ [0020]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the vapor chamber of HOFFMAN with a thickness of the capillary structure layer is less than or equal to half of a thickness of the thermally conductive shell, as taught by KIYOOKA, to adopt a thin and compact vapor chamber, (see KIYOOKA‘s ¶ [0008]). Additionally, it would have been an obvious matter of design choice to provide the vapor chamber of HOFFMAN with a thickness of the capillary structure layer is less than or equal to half of a thickness of the thermally conductive shell, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 (IV, A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CHUANG (US 20070022603 A1), teaches a similar vapor chamber comprises a first cavity and a second cavity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 9:30AM~3:30PM, M-F (E.S.T.),.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALED AHMED ALI AL SAMIRI/             Examiner, Art Unit 3763                                                                                                                                                                                           



/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763